Case 2:20-cv-10766-PDB-RSW ECF No. 13, PageID.118 Filed 12/01/20 Page 1 of 18




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 VENUS WILBOURN,
                                                       Case No. 20-cv-10766
                    Plaintiff,
 v.                                                    Paul D. Borman
                                                       United States District Judge
 CARAVAN FACILITIES
 MANAGEMENT, LLC,

                Defendant.
 __________________________________/

                      OPINION AND ORDER:
   (1) GRANTING DEFENDANT’S MOTION TO SET ASIDE DEFAULT
            PURSUANT TO FED. R. CIV. P. 55(C) (ECF NO. 9);
(2) SETTING ASIDE THE CLERK’S JUNE 16, 2020 ENTRY OF DEFAULT
                          (ECF NO. 5);
     (3) DENYING AS MOOT PLAINTIFF’S MOTION FOR ENTRY OF
  DEFAULT JUDGMENT AND PLAINTIFF’S AMENDED MOTION FOR
          ENTRY OF DEFAULT JUDGMENT (ECF NOS. 6, 7); AND
      (4) ORDERING THIS MATTER REFERRED TO FACILITATIVE
            MEDIATION PURSUANT TO E.D. MICH. L.R. 16.4

      This matter is before the Court on Defendant Caravan Facilities Management,

LLC’s Motion to Set Aside Default (ECF No. 9), and Plaintiff Venus Wilbourn’s

Motion for Entry of Default Judgment and Amended Motion for Entry of Default

Judgment (ECF Nos. 6, 7). Defendant’s Motion to Set Aside Default has been fully

briefed. The Court does not believe that oral argument will aid in its disposition of

the motions; therefore, it is dispensing with oral argument pursuant to Eastern

District of Michigan Local Rule 7.1(f)(2). For the reasons stated below, the Court
Case 2:20-cv-10766-PDB-RSW ECF No. 13, PageID.119 Filed 12/01/20 Page 2 of 18




GRANTS Defendant’s Motion to Set Aside Default, DENIES AS MOOT Plaintiff’s

Motion for Entry of Default Judgment and Amended Motion for Entry of Default

Judgment, and ORDERS this matter referred to facilitative mediation pursuant to

E.D. Mich. L.R. 16.4.

             I. FACTUAL AND PROCEDURAL BACKGROUND

      On March 23, 2020, Plaintiff Venus Wilbourn (“Plaintiff”) filed a Complaint

against her former employer, Defendant Caravan Facilities Management, LLC

(“Defendant”), asserting claims for violation of the Family and Medical Leave Act

(“FMLA”), 29 U.S.C. § 2601 et seq., and the Americans with Disabilities Act

(“ADA”), 42 U.S.C. § 12101 et seq. (ECF No. 1, Complaint.) On or about May 21,

2020, Plaintiff served Defendant’s resident agent, Cogency Global, Inc., via personal

service. (ECF No. 3) Accordingly, Defendant’s answer was due on or before June

11, 2020. (Id.)

      According to Defendant, it “misidentified the Complaint as an Order for

Garnishment for an employee and routed it to the payroll department for

processing.” (ECF No. 9, Def.’s Mot. Set Aside at p. 2, PgID 65.) Defendant’s

payroll department “was unclear as to the nature of the document and it continued

to be re-routed through company departments.” (Id.)



                                         2
Case 2:20-cv-10766-PDB-RSW ECF No. 13, PageID.120 Filed 12/01/20 Page 3 of 18




      Defendant did not timely file an answer to Plaintiff’s Complaint, and on June

16, 2020, Plaintiff filed a Request for Clerk’s Entry of Default (ECF No. 4), which

was granted that same day. (ECF No. 5, Clerk’s Entry of Default.)

      Plaintiff filed a Motion for Entry of Default Judgment Against Defendant

Caravan Facilities Management, LLC Pursuant to Rule 55(b) on July 3, 2020. (ECF

No. 6, Pl.’s Mot. Def. J.) Plaintiff then filed an Amended Motion for Entry of Default

Judgment Against Defendant Caravan Facilities Management, LLC Pursuant to Rule

55(b) on July 7, 2020. (ECF No. 7, Pl.’s Amended Mot. Def. J.) In Plaintiff’s

Amended Motion, she specifies the damages she is seeking pursuant to her FMLA

claim and her ADA claim, recognizing that there are statutory caps placed on claims

filed pursuant to the ADA. (Id. at pp. 14-15, PgID 55-56.)

      On July 27, 2020, counsel for Defendant entered an appearance in this matter.

(ECF No. 8.) Defendant then filed a Motion to Set Aside Default Judgment on

August 10, 2020. (ECF No. 9, Def.’s Mot. Set Aside.) Plaintiff responded in

opposition to Defendant’s motion on August 25, 2020, arguing that Defendant has

failed to demonstrate good cause to set aside the default. (ECF No. 10, Pl.’s Resp.)

On September 1, 2020, Defendant filed a reply brief in support of its Motion (titled

a “Response to Plaintiff’s Opposition to Defendant’s Motion to Set Aside Default”),



                                          3
Case 2:20-cv-10766-PDB-RSW ECF No. 13, PageID.121 Filed 12/01/20 Page 4 of 18




arguing that it has established good cause to set aside the default. (ECF No. 11,

Def.’s Reply.)

                            II. LEGAL STANDARD

      Federal Rule of Civil Procedure 55(b)(2) provides that a party that has

obtained a Clerk’s Entry of Default must apply to the Court for a default judgment

in all cases other than cases seeking a sum certain or a sum that can be made certain

by computation. Fed. R. Civ. P. 55(b)(2). Upon entry of a default, all well-pleaded

allegations of the complaint regarding liability are accepted as true. See Ford Motor

Co. v. Cross, 441 F. Supp. 2d 837, 846 (E.D. Mich. June 9, 2006).

      Federal Rule of Civil Procedure 55(c) provides that “[t]he court may set aside

an entry of default for good cause, and it may set aside a default judgment

under Rule 60(b).” Fed. R. Civ. P. 55(c). Rule 60(b) provides that a court may set

aside a final judgment, order or proceeding for certain enumerated reasons including

“mistake, inadvertence, surprise, or excusable neglect.” Fed. R. Civ. P. 60(b)(1).

      The Sixth Circuit has explained that courts must consider the following three

factors under both Rules to determine whether good cause exists: (1) whether

culpable conduct of the defendant led to the default, (2) whether the defendant has

any meritorious defenses, and (3) whether the plaintiff will be prejudiced by setting

aside the default. See Burrell v. Henderson, 434 F.3d 826, 831-32 (6th Cir. 2006)

                                         4
Case 2:20-cv-10766-PDB-RSW ECF No. 13, PageID.122 Filed 12/01/20 Page 5 of 18




(citation omitted); United Coin Meter Co. v. Seaboard Coastline R.R., 705 F.2d 839,

844 (6th Cir. 1983). Even so, “the standard for applying [the three factors] to a

motion to set aside a final judgment under Rule 60(b) is more demanding than their

application in the context of a motion to set aside an entry of default

under Rule 55(c).” Dassault Systemes, SA v. Childress, 663 F.3d 832, 839 (6th Cir.

2011). The Sixth Circuit has explained the differences between the Rule 55(c) “good

cause” standard and Rule 60(b) standard as follows:

      Once a defendant fails to file a responsive answer, he is in default, and
      an entry of default may be made by either the clerk or the judge.
      A default judgment can be entered by the clerk only if a claim is
      liquidated, or if a claim is unliquidated, by the judge after a hearing on
      damages. A default can be set aside under rule 55(c) for “good cause
      shown,” but a default that has become final as a judgment can be set
      aside only under the stricter rule 60(b) standards for setting aside final,
      appealable orders.

Dassault Systemes, 663 F.3d at 839 (quoting Shepard Claims Serv. Inc. v. William

Darrah & Assocs., 796 F.2d 190, 194 (6th Cir. 1986)) (emphasis in original)).

The more stringent Rule 60(b) standard does not apply unless “the court has

determined damages and a judgment has been entered.” Dassault Systemes, 663 F.3d

at 839 (quoting O.J. Distrib., Inc. v. Hornell Brewing Co., 340 F.3d 345 (6th Cir.

2003)). Here, there has been neither a final judgment entered nor any money




                                          5
Case 2:20-cv-10766-PDB-RSW ECF No. 13, PageID.123 Filed 12/01/20 Page 6 of 18




damages awarded. The Court will therefore evaluate the three factors under the less

strict “good cause” standard of Rule 55(c).

      “Rule 55(c) leaves to the discretion of the trial judge the decision whether to

set aside an entry of default.” Shepard Claims Serv., 796 F.2d at 193; SEC v.

Merkilinger, 489 F. App’x 937, 939 (6th Cir. 2012) (noting that “the district court

enjoys considerable latitude to grant a defendant relief from a default entry”). As a

general rule, Sixth Circuit decisions on Rule 55(c) motions to set aside default are

“extremely forgiving to the defaulted party and favor a policy of resolving cases on

the merits instead of on the basis of procedural missteps.” United States v.

$22,050.00 U.S. Currency, 595 F.3d 318, 322 (6th Cir. 2010) (collecting cases).

“Any doubt should be resolved in favor of the petition to set aside the judgment so

that cases may be decided on their merits,” United Coin, 705 F.2d at 846, and the

Court must “‘construe[] all ambiguous or disputed facts in the light most favorable

to the defendant[],’ resolving any doubts in his favor.” Deasault Systemes, 663 F.3d

at 841 (citing INVST Fin. Grp., Inc. v. Chem-Nuclear Sys., Inc., 815 F.2d 391, 398

(6th Cir. 1987)) (alternations in original)).




                                           6
Case 2:20-cv-10766-PDB-RSW ECF No. 13, PageID.124 Filed 12/01/20 Page 7 of 18




                                    III. ANALYSIS

      A.     Defendant’s Motion to Set Aside Default (ECF No. 9)

      Defendant contends that this Court should set aside the Clerk’s entry of default

because it did not act in bad faith or engage in culpable conduct, it has meritorious

defenses to Plaintiff’s claims, and that setting aside the default will not prejudice

Plaintiff. (Def’s. Mot. Set Aside at pp. 5-11, PgID 68-74.) Plaintiff argues in

response that Defendant was properly served and that it has failed to show good

cause to set aside the default and has made only conclusory, unsupported assertions

in support of its motion. (Pl.’s Resp. at pp. 3-10, PgID 88-94.)

      The Court starts with the understanding that “[j]udgment by default is a drastic

step which should be resorted to only in the most extreme cases,” and that there is a

strong preference for deciding cases on the merits rather than by default. United

Coin, 705 F.2d at 845-46; Shepard Claims Serv., 796 F.2d at 193. With that principle

in mind, the Court turns to the three factors to be considered in determining whether

to set aside an entry of default.

             1. Whether Defendant engaged in willful or culpable conduct

      Turning to the first factor that must be considered – whether the default is the

result of culpable conduct – a defendant’s conduct leading to a default is willful or

culpable if the defendant “display[s] either an intent to thwart judicial proceedings

                                          7
Case 2:20-cv-10766-PDB-RSW ECF No. 13, PageID.125 Filed 12/01/20 Page 8 of 18




or a reckless disregard for the effect of its conduct on those proceedings.” See

Dassault Systemes, 663 F.3d at 841 (citing Shepard Claims Serv., 796 F.2d at 194).

“[M]ere negligence or failure to act reasonably is not enough to sustain a default.”

$22,050.00 U.S. Currency, 595 F.3d at 327.

      Defendant argues that it did not act in bad faith or with conduct justifying

entry of default. (Def’s. Mot. Set Aside at pp. 7-8, PgID 70-71.) Defendant contends

that it is “a victim of [its] own legal ineptness” and that its failure to respond to the

Complaint “was due to a simple error” because it “mistakenly” identified the

Complaint as an Order of Garnishment, and forwarded it to the payroll department,

which then forwarded the Complaint to “yet another department.” (Id. at pp. 5, 7,

PgID 68, 70.) Defendant asserts that the Complaint “was not correctly identified

until it was tracked down due to the notice from the Court of the default,” and that

Defendant “[i]mmediately thereafter … sent an email to Plaintiff’s attorney advising

that legal counsel has notice of the Default and requested that it be set aside so

Defendant can have their day in court and can file a responsive pleading.” (Id. at p.

8, PgID 71.) Defendant contends that it “even sent Plaintiff’s attorney a Stipulation

to Set Aside the Default,” but “Plaintiff’s counsel would not consent.” (Id.)

Defendant states also that it was represented by its counsel, Hanover Law Group, in

the prior proceedings Plaintiff filed against Defendant with the Equal Employment

                                           8
Case 2:20-cv-10766-PDB-RSW ECF No. 13, PageID.126 Filed 12/01/20 Page 9 of 18




Opportunity Commission (“EEOC”) involving this same matter, and questions why

Plaintiff did not notify this counsel before requesting the default. (Id. at p. 2, PgID

65.)

       Plaintiff argues in response that Defendant has offered no evidence to support

the factual assertions in its motion, such as an affidavit, or any “statement as to when

the document was sent to the payroll department, and to whom it was sent,” and that

it “does not seem plausible that one could mistake the [Complaint and Jury Demand]

for an ‘Order of Garnishment.’” (Pl.’s Resp. at pp. 4-5, PgID 89-90.) Plaintiff asserts

that Defendant is “entirely at fault for the default” and that “[i]t was only after

Plaintiff’s counsel filed and served a Motion for Entry of Default Judgment, that

Defendant finally contacted Plaintiff’s counsel” in late July 2020. (Id. at pp. 5-7,

PgID 90-92.)

       As explained above, the Court must “‘construe[] all ambiguous or disputed

facts in the light most favorable to the defendant[],’ resolving any doubts in his

favor.” Dassault Systemes, 663 F.3d at 841 (citing INVST Fin. Grp., 815 F.2d at 398)

(alternations in original)). While Defendant’s conduct here is certainly not

blameless, in light of the Sixth Circuit’s direction that “[a]ny doubt should be

resolved in favor of the petition to set aside the judgment so that cases may be

decided on their merits,” United Coin, 705 F.2d at 844-45, and taking the asserted

                                           9
Case 2:20-cv-10766-PDB-RSW ECF No. 13, PageID.127 Filed 12/01/20 Page 10 of 18




 facts in the light most favorable to Defendant, the Court concludes that Defendant’s

 behavior fails to rise to the level of the particularly culpable conduct required to deny

 a motion to set aside the default. Defendant admits that its registered agent was

 served and that its failure to file responsive pleadings in this matters was due to its

 “own legal ineptness” and “the result of excusable neglect and mistake.” (Def.’s

 Mot. at pp. 4, 7, PgID 67, 70.) There is no evidence that Defendant sought to evade

 service or that it “display[ed] either an intent to thwart judicial proceedings or a

 reckless disregard for the effect of its conduct on those proceedings.” See Dassault

 Systemes, 663 F.3d at 841 (citing Shepard Claims Serv., 796 F.2d at 194). Further,

 Defendant filed its Motion to Set Aside Default within a reasonable time after

 Plaintiff filed her Motion for Default Judgment, which “also weighs against the

 district court's finding that [Defendant] was intentionally disrespectful of the court

 proceedings.” Id. (citing Shepard Claims Serv., 796 F.2d at 194). Defendant’s

 admitted “mere negligence or failure to act reasonably is not enough to sustain a

 default.” $22,050.00 U.S. Currency, 595 F.3d at 327. Resolving any doubt in favor

 of the motion to set aside the default, the Court finds that Defendant did not exhibit

 a reckless disregard for the judicial proceedings, and that this factor weighs in favor

 of granting Defendant’s motion.



                                            10
Case 2:20-cv-10766-PDB-RSW ECF No. 13, PageID.128 Filed 12/01/20 Page 11 of 18




              2. Whether Plaintiff will be Prejudiced

       The Court next considers whether Plaintiff will be prejudiced by setting aside

 the default. United Coin, 705 F.2d at 845. It is Plaintiff’s burden, in opposing the

 motion to set aside the clerk’s entry of default, to point to, if not prove, some kind

 of negative impact resulting from Defendant’s failure to timely file an answer, which

 in turn is something more than delay itself. Thompson v. Am. Home Assurance Co.,

 95 F.3d 429, 433 (6th Cir. 1996). This is because “[m]ere delay in satisfying a

 plaintiff’s claim, if it should succeed at trial, is not sufficient prejudice to require

 denial of a motion to set aside a default judgment” because every default that has

 ever been set aside has necessarily embraced some delay in the proceedings. United

 Coin, 705 F.2d at 845. “Nor does increased litigation cost generally support entry of

 default.” Dassault Systemes, 663 F.3d at 842. Rather, the prejudice inquiry focuses

 on “the future prejudice that will result from reopening the judgment, not prejudice

 that has already resulted from defendant’s conduct.” Id. (emphases added, citation

 omitted). For example, a delay “must result in tangible harm such as loss of evidence,

 increased difficulties of discovery, or greater opportunity for fraud or collusion.” Id.

 (citing INVST Fin. Grp., 815 F.2d at 398).

       Defendant contends that there is no prejudice because “Plaintiff has expended

 no significant time or money in reliance upon taking the default and default judgment

                                           11
Case 2:20-cv-10766-PDB-RSW ECF No. 13, PageID.129 Filed 12/01/20 Page 12 of 18




 in this matter,” and that “immediately upon learning of the default[,] Defendant’s

 counsel sent an email to Plaintiff’s attorney asking to set aside the default and stop

 entry of the default judgment to avoid the necessity of having to bring this matter

 before the Court via a Motion request,” but Plaintiff’s counsel “refused causing the

 necessity of this Motion.” (Def.’s Mot. Set Aside at p. 10, PgID 73.) Defendant

 asserts that any delay in the proceedings “will not result in loss of evidence,” “will

 not result in increased difficulties of discovery or impose any added difficulties on

 the Court’s docket since the Scheduling Order has not yet been entered,” and “[t]he

 short delay will not result in greater opportunity for fraud or collusion.” (Id. at p. 11,

 PgID 74.)

         Plaintiff argues that “[t]his case presents a situation of inexcusable neglect on

 the part of the Defendant and it was only after the Defendant was apprised of the

 Default by the Court, [that] Defendant finally realized it failed to respond to the

 Complaint in a timely manner.” (Pl.’s Resp. at p. 10, PgID 94.) Plaintiff contends

 “the longer this matter drags on, the less likely it will be [that] the Defendant will

 have the ability to satisfy Plaintiff’s claim should a judgment be entered against it.”

 (Id.)

         Plaintiff’s argument is simply another way of stating that setting aside the

 entry of default would delay the relief it seeks or, in other words, would cause a

                                            12
Case 2:20-cv-10766-PDB-RSW ECF No. 13, PageID.130 Filed 12/01/20 Page 13 of 18




 “[m]ere delay in satisfying” its claim. Such a claim is insufficient to demonstrate

 prejudice sufficient to deny setting aside a default. See Dassault Systemes, 663 F.3d

 at 842; United Coin, 705 F.2d at 845. Plaintiff does not allege that Defendant’s

 actions have caused a loss of evidence, increased difficulties with discovery, or

 created greater opportunity for fraud and collusion. Accordingly, the Court finds that

 this factor weighs in favor of setting aside the entry of default.

              3. Whether Defendant Has Stated a Meritorious defense

       The Court next considers whether Defendant has advanced meritorious

 defenses. United Coin, 705 F.2d at 845. “[I]n order to establish a ‘meritorious

 defense,’ the defendant must state ‘a defense good at law’ which is sufficient if it

 contains ‘even a hint of a suggestion which, if proven at trial, would constitute a

 complete defense.’” Thompson, 95 F.3d at 434 (citing INVST Fin. Grp., 815 F.2d at

 398-99). The defendant does not have to demonstrate a likelihood of success on the

 merits; rather, this inquiry focuses on “the determination of whether there is some

 possibility that the outcome of the suit after a full trial will be contrary to the result

 achieved by the default.” See South Elec. Health Fund v. Bedrock Servs., 146 F.

 App’x 772, 777 (6th Cir. 2005); Dassault Systemes, 663 F.3d at 843. The test,

 therefore, is “not whether the defendant will win at trial, but rather whether the facts

 alleged by the defendant would constitute a meritorious defense if true.” In re Park

                                            13
Case 2:20-cv-10766-PDB-RSW ECF No. 13, PageID.131 Filed 12/01/20 Page 14 of 18




 Nursing Ctr., Inc., 766 F.2d 261, 264 (6th Cir. 1985). A defense need not be

 supported by detailed factual allegations to be deemed meritorious. $22,050.00 U.S.

 Currency, 595 F.3d at 326. “Thus, even conclusory assertions may be sufficient to

 establish the ‘hint of a suggestion’ needed to present a meritorious defense.”

 Dassault Systemes, 663 F.3d at 843 (citation omitted).

        Plaintiff has asserted claims against Defendant under the FMLA and ADA.

 (Compl.) Defendant argues, in support of its claim that it has meritorious defenses

 to Plaintiff’s claims, that:

        Defendant’s defense is that it did not properly recognize the Complaint
        as a court pleading that required a response. As soon as Defendant was
        aware of the mistake, counsel was notified to immediately remedy the
        situation.

        Defendant also has defenses in that it denies each and every allegation
        in the Plaintiff’s Complaint. Defendant will answer and contest liability
        for the alleged claims, alleged damages, and alleged allegations against
        them [sic]. Defendant respectfully requests additional time to file a
        responsive pleading. The truth or falsity of these allegations should be
        decided after adequate time for discovery.

 (Def.’s Mot. Set Aside at p. 9, PgID 72.)

        Plaintiff argues in response that “although the Defendant summarily states it

 has a meritorious defense; it fails to explain their [sic] defenses beyond stating that

 the Defendant failed to recognize the Complaint as a Complaint and the Defendant

 has defenses to Plaintiff’s allegations,” but that “Defendant failed to articulate any

                                           14
Case 2:20-cv-10766-PDB-RSW ECF No. 13, PageID.132 Filed 12/01/20 Page 15 of 18




 type of defense to the underlined [sic] cause of action in its Motion to Set Aside

 Default.” (Pl.’s Resp. at p. 7, PgID 92.) Plaintiff argues that Defendant therefore has

 waived this argument. (Id. at p. 8, PgID 93.)

       As explained above, in order to establish a meritorious defense for purposes

 of setting aside a default, the defendant must simply advance a defense “good at

 law,” not necessarily one that will likely succeed. United Coin Meter Co., 705 F.2d

 at 845. But, in the context of a motion to set aside a default judgment, the Sixth

 Circuit has held that “general denial[s]” alone, without even a “suggestion” of

 supporting evidence, do not suffice to establish the existence of a meritorious

 defense. Smith v. Comm’r of Internal Revenue, 926 F.2d 1470, 1480 (6th Cir.

 1991) (internal quotation marks and citation omitted); see also Clarendon Ltd. v.

 Foster, 7 F.3d 232, No. 92-5626, 1993 WL 339703, at *7 (6th Cir. Sept. 2,

 1993) (noting that the defaulted party “did not address any means by which he would

 dispute the allegations in the complaint other than to deny them generally” and

 “[a]lthough in an answer general denials normally are enough to raise a meritorious

 defense, the moving party on a motion to reopen a default must support its general

 denials with some underlying facts.”) (quoting Sony Corp. v. Elm State Elec., 800

 F.2d 317, 320-21 (2d Cir.1986)). Applying these principles, the Court finds that

 Defendant has failed to sufficiently articulate a meritorious defense to Plaintiff’s

                                           15
Case 2:20-cv-10766-PDB-RSW ECF No. 13, PageID.133 Filed 12/01/20 Page 16 of 18




 ADA and FMLA claims, other than its conclusory assertion that it “has defenses in

 that it denies each and every allegation in the Plaintiff’s Complaint.” Defendant’s

 counsel is skating on thin ice.

       However, given that the Court finds that the other two factors discussed above

 weigh in favor of setting aside the default, and recognizing that the Sixth Circuit

 “favor[s] a policy of resolving cases on the merits instead of on the basis of

 procedural missteps,” $22,050.00 U.S. Currency, 595 F.3d at 322, the Court finds

 that Defendant’s failure to articulate meritorious defenses to Plaintiff’s ADA and

 FMLA claims, alone, will not preclude setting aside the default in this case. See Cave

 v. Sentry Credit, Inc., No. 13-10838, 2013 WL 1843970, at *2 (E.D. Mich. May 1,

 2013) (“Even though Defendant has failed to provide details about its meritorious

 defense, the other two factors weigh heavily in Defendant’s favor. The delay in

 responding was not purposeful and Plaintiff suffered no prejudice from it. As such,

 this Court finds that the entry of default should be set aside.”); see also Simmons v.

 City of Southfield, No. 19-11726, 2020 WL 1868774, at *5 (E.D. Mich. Jan. 27,

 2020) (“Raising a defense that the plaintiff failed to state a claim on which relief can

 be granted is a defense that is good at law.”) (citation omitted).

       Accordingly, given the Court’s findings of a lack of willful or culpable

 conduct on the part of Defendant and absence of prejudice to Plaintiff, and the

                                           16
Case 2:20-cv-10766-PDB-RSW ECF No. 13, PageID.134 Filed 12/01/20 Page 17 of 18




 preference that exists in the Sixth Circuit for deciding cases on the merits, the Court

 GRANTS Defendant’s Motion to Set Aside Default (ECF No. 9) and orders that the

 Clerk’s entry of default (ECF No. 5) be set aside.

       B.     Plaintiff’s Motion for Entry of Default Judgment and Amended
              Motion for Entry of Default Judgment (ECF Nos. 6, 7)

       Because the Court grants Defendant’s Motion to Set Aside Default, and the

 June 16, 2020 entry of default (ECF No. 5) is set aside, Plaintiff’s motion for entry

 of default judgment and her amended motion for entry of default judgment (ECF

 Nos. 6, 7) are DENIED AS MOOT.

                                IV.    CONCLUSION

       Accordingly, for the reasons set forth above, the Court ORDERS that:

       (1) Defendant’s Motion to Set Aside Default (ECF No. 9) is GRANTED;

       (2) the Clerk’s entry of default (ECF No. 5) is SET ASIDE; and

       (3) Plaintiff’s Motion for Entry of Default Judgment and Amended Motion for

            Entry of Default Judgment (ECF Nos. 6, 7) are DENIED AS MOOT.

       IT IS FURTHER ORDERED that Defendant must respond to Plaintiff’s

 Complaint within fourteen (14) days of this Order.

       The Court FURTHER ORDERS that this matter is referred to facilitative

 mediation pursuant to E.D. Mich. L.R. 16.4. The parties shall select a Facilitator of

 their choice, and shall inform the Court no later than December 21, 2020 of their
                                         17
Case 2:20-cv-10766-PDB-RSW ECF No. 13, PageID.135 Filed 12/01/20 Page 18 of 18




 selection of a Facilitator as well as an estimated date by which facilitation may be

 expediently completed.

 IT IS SO ORDERED.

                                              s/Paul D. Borman
                                              Paul D. Borman
                                              United States District Judge

 Dated: December 1, 2020




                                         18
